DETAILED ACTION
In response to the Amendments filed on November 24, 2021, claims 3, 11, 12, and 25-32 are amended; claim 36 is cancelled; and claims 37-43 are newly added. Currently, claims 3-6, 8-15, 17, 18, 23-35 and 37-43 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to specification filed on November 24, 2021 are accepted.

Response to Arguments
With respect to the previous objections to the drawing and specification, the amendments to the specification as noted by applicant on pg. 10 are considered sufficient to clarifying the previously noted issues. Therefore, the previous objections to the drawings and specification are hereby withdrawn.

With respect to the previous objection and 35 U.S.C. 112 rejection, the amendment to claim 26 and cancellation of claim 36 are considered sufficient to clarifying the previously noted issues. Therefore, the previous objection and 35 U.S.C. 112 rejection are withdrawn. Remaining 

Applicant’s arguments on pgs. 11-13 filed on November 24, 2021 drawn to Taimisto with respect to the amended claims are considered persuasive. 

With respect to the previous double patenting rejections, applicant’s arguments on pgs. 13-14 are persuasive since Taimisto does not disclose the newly added features. Therefore, the previous double patenting rejections are also withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Grant McAdams on January 25, 2022.

The application has been amended as follows: 
Claim 37 is cancelled.
Claims 44-55 are newly added below.
Claims 3, 8, 12, 38, and 39 are further amended as follows:
Currently amended):  A catheter comprising:
	a deflectable section,	where the deflectable section comprises an elastic material, a flexible support material, and an inflation lumen bounded by both the elastic material and the flexible support material such that the inflation lumen is defined by the elastic material and the flexible support material, where the deflectable section is deflectable from a non-deflected configuration to a deflected configuration, where when the deflectable section is in the deflected configuration, the deflectable section has a helical profile such that the elastic material, the inflation lumen, and the flexible support material extend helically around a passage defined by an outer surface of the deflectable section, [[and]] where when the deflectable section is in the deflected configuration, the inflation lumen is proximal the helical profile and extends through the deflectable section, and where the flexible support material has a lumen that is different from the inflation lumen.

8. (Currently amended):  The catheter of claim 6, where when the deflectable section is in the non-deflected configuration, a portion of the elongated member is outside the catheter and between a proximal end of the deflectable section and a distal end of the deflectable section, and where when the deflectable section is secured in the deflected configuration, the portion of the [[wire]] elongated member is inside the catheter and proximal the deflectable section.

12. (Currently amended): A catheter comprising:
	a deflectable section,	where the deflectable section comprises an elastic material, a flexible support material, an inflation lumen formed by a surface of the elastic material and a surface of the flexible support material, and a lumen formed by [[a]] another surface of the flexible support material, where the deflectable section is deflectable from a first configuration to a second configuration, where when the deflectable section is in the first configuration, the elastic material and the flexible support material define an outer 

38. (Currently amended):  The catheter of claim 3 non-deflected [[first]] configuration, the flexible support material defines [[an]] the outer surface of the deflectable section.

39. (Currently amended):  The catheter of claim 3

44. (New):  A catheter comprising:
	a deflectable section,	where the deflectable section comprises an elastic material, a flexible support material, and an inflation lumen bounded by both the elastic material and the flexible support material such that the inflation lumen is defined by the elastic material and the flexible support material, where the deflectable section is deflectable from a non-deflected configuration to a deflected configuration, where when the deflectable section is in the deflected configuration, the deflectable section has a helical profile such that the elastic material, the inflation lumen, and the flexible support material extend helically around a passage defined by an outer surface of the deflectable section, where when the deflectable section is in the deflected configuration, the inflation lumen is proximal the helical profile and extends through the deflectable section, and where when the deflectable section is in the non-deflected configuration, a center longitudinal axis of the inflation lumen is offset from a center longitudinal axis of the deflectable section.
45. (New):  The catheter of claim 44, where when the deflectable section is in the non-deflected configuration, the elastic material and the flexible support material extend helically around the inflation lumen.
New) The catheter of claim 44, further comprising a guidewire lumen, where when the deflectable section is in the non-deflected configuration, the guidewire lumen has a non-helical shape.
47. (New):  The catheter of claim 44, further comprising an elongated member, where the deflectable section is securable in the deflected configuration via the elongated member.
48. (New):  The catheter of claim 47, where when the deflectable section is in the non-deflected configuration, a portion of the elongated member is outside the catheter and between a proximal end of the deflectable section and a distal end of the deflectable section, and where when the deflectable section is secured in the deflected configuration, the portion of the elongated member is inside the catheter and proximal the deflectable section.
49. (New):  The catheter of claim 44, where the passage has a passage cross-sectional size and the inflation lumen has an inflation lumen cross-sectional size, and where the passage cross-sectional size is about a width of the deflectable section or greater than the inflation lumen cross-sectional size.
50. (New):  The catheter of claim 44, where the elastic material and the flexible support material are on opposite sides of the inflation lumen, and where the passage is bounded by the flexible support material.
51. (New):  The catheter of claim 44, where in transition from the non-deflected configuration to the deflected configuration, the flexible support material constrains the elastic material such that the elastic material, the inflation lumen, and the flexible support material automatically form the helical profile when the inflation lumen is inflated.
52. (New):  The catheter of claim 44, where when the deflectable section is in the deflected configuration in a blood vessel, blood is flowable through a longitudinal center of the passage and through a longitudinal center of the blood vessel.
53. (New):  The catheter of claim 44, where the deflectable section is deflectable from the non-deflected configuration to the deflected configuration via inflation of the 
54. (New):  The catheter of claim 44, where when the deflectable section is in the non-deflected configuration, the flexible support material defines the outer surface of the deflectable section.
55. (New):  The catheter of claim 44, where the elastic material extends from the flexible support material.

REASONS FOR ALLOWANCE
Claims 3-15, 17, 18, 23-35, and 38-55, as presented in the above Examiner’s Amendments of the Amendments filed on November 24, 2021, are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: the closest prior art does not explicitly disclose the specifics of the catheter having a deflectable section as required by the amended claims.
The closest prior art of record is Taimisto (US Pub. No. 2004/0167509 A1), Koblish (US Pub. No. 2001/0020174 A1), Rydell (US Pat. No. 4,758,223), Ditter (US Pub. No. 2013/0006238 A1), Stiger (US Pub. No. 2002/0193735 A1), Jonsson (US Pub. No. 2011/0172697 A1), and Liu (US Pub. No. 2009/0264770 A1).
Regarding claims 3, 12, 27, and 44, the closest prior art does not disclose the specifics of the deflectable section comprising an elastic material, a flexible support material, and an inflation lumen and having the non-deflected or first configuration and the deflected or second configuration as required by the respective claims. See also applicant’s arguments on pgs. 11-12 of the Remarks filed on November 24, 2021 for additional details.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/JENNA ZHANG/Primary Examiner, Art Unit 3783